DETAILED ACTION
Applicants’ request for continued examination of August 26, 2022, in response to the action mailed March 31, 2022, is acknowledged.  It is acknowledged that claims 2, 5, 11, 13-14, 18, 20, and 23-24 are cancelled, claims 1, 12, 15-17, and 19 have been amended, and claim 25 has been added.  Claims 1, 3 – 4, 6–10, 12, 15- 17, 19, 21-22, and 25 are pending.  
The elected invention is directed to a method for reducing the likelihood of delayed kidney graft function and improving long-term graft kidney outcome by intravenously administering (claim 10) to a subject undergoing kidney transplantation 25 U/Kg (claims 4&21) of the C1 esterase inhibitor BERINERT (claim 3) on the day of transplantation (claim 6), prior to reperfusion of the kidney graft (claim 9), 
wherein, 25 U/Kg of the C1 esterase inhibitor BERINERT is, optionally, also administered 24 hrs later, (claim 7)
wherein delayed kidney graft function is measured as a need for dialysis within seven days of transplantation (claim 11),
wherein the subject suitable for the method is characterized by eGFR1 below 10 mL/min, (claim 12)
wherein the need for dialysis is reduced beginning at about 2 weeks and is maintained for at least 9-12 months2, (claims 13-14)
	wherein, kidney function is improved in eGFR about one-year post-transplantation, (claim 15)
wherein, the kidney function is improved for at least 9-12 months after transplantation (claim 16)
wherein, improved kidney function comprises increased eGFR, (claim 17) and
wherein, the kidney to be transplanted is from a donor over the age of 60 (claim 19).

Claim 8 was previously withdrawn, as being directed to non-elected subject matter.  Claims 1, 3 – 4, 6–7, 9-10, 12, 15- 17, 19, 21-22, and 25 are herein considered.
	Effective Filing Date
The effective filing date granted for the instant claims is September 14, 2018, the filing date of PCT/US2018/051045.   As explained in the prior action, US 62/559,312 does not disclose a risk ‘score’ of ‘7 if the kidney allograft has a cold ischemia time of about 37 hours or greater’ (claim 1, now lines 27-28). The score given in US 62/559.312 is ‘6’.

AIA -First Inventor to File Status
Based on the effective filing date of September 14, 2018, the present application is being examined under the AIA , first to file provisions. 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3 – 4, 6–7, 9-10, 12, 15- 17, 19, 21-22, and 25 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
Rejection of claim 1, because the phrase ‘Kidney Donor Profile Index (KDPI)’ renders the claim indefinite, for reasons explained in the prior action of March 31, 2022 (p4-6), is maintained.  In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) To start, Applicant respectfully directs the examiner's attention to para. [0088] of the application as originally filed, which states that "a KDPI>85% confers the highest risk. This score replaced the older "extended criteria donor (ECD)" and "donor after cardiac death (DCD)" designations that were in place at study initiation." 
Therefore, claim 1 specifies four non-identical groups of alternative kidney allograft conditions that result in a high likelihood of delayed kidney allograft function:
kidney allograft having a KDPI of 85% or above, 
kidney allograft being obtained from an ECD, 
kidney allograft being obtained from a DCD, or 
kidney allograft being obtained from a donor who is not an ECD or a DCD and who has a sum of risk indices between 3 and 8.

(B) Reply:	It is acknowledged that the specification, at [0088] makes said statement.  However, as explained in the prior action, the specification also indicates that KDPI and ECD are the same [0006].  Based on the specification at [0088] and applicants’ statement on the record herein, it is assumed that the specification means to state that KDPI and ECD are not the same and that KDPI is a more recent means to evaluate donor profiles.  However, said distinction does not clarify the meaning of ‘kidney allograft having a KDPI of 85% or above’ as recited in claim 1.
 It is noted that the elected invention is directed to ‘the kidney to be transplanted is from a donor over the age of 60 (claim 19; filing of August 16, 2021, p12 ¶2), which the specification defines as a characteristic of ECD [0010][0051].
(C) Notably, these four alternative groups are not necessarily mutually exclusive, e.g., a kidney allograft obtained from an extended criteria donor (ECD) may have a KDPI of 85% or above; conversely, not every kidney allograft having a KDPI of 85% or above necessarily came from an ECD.
(C) Reply:	Applicants’ assertion that ECD and KDPI have some overlapping functional characteristics is acknowledged.  However, said assertion does not clarify the meaning of ‘kidney allograft having a KDPI of 85% or above’ as recited in claim 1.
(D) In regards to the examiner's opinion that KDPI is an index first disclosed in Rao in 2009 and "annually recalibrated", therefore allegedly unclear whether KDPI is determined by parameters as calculated as per Rao, or as calculated by derivation from Rao and at the time of filing the application, Applicant respectfully directs the examiner's attention to MPEP § 2173 .05(b )(II). 
MPEP § 2173. 05(b )(II) provides that patent law does not require that all possible units to be listed:
a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.

Applicant respectfully submits that the pending claims reciting kidney allograft having a KDPI of 85% or above are not indefinite. As shown in the cited OPTN Guide 2020, KDPI is a numerical measure that combines donor factors into a single number to summarize the quality of deceased donor kidneys relative to other recovered kidneys; and the reference population is all deceased donors in the United States with a kidney recovered for the purpose of transplantation in the prior calendar year. Accordingly, the cited Stewart 2017 (abstract) discloses the "annual recalibration" of the KDPI in a sense that the reference kidney population for a certain year is its prior calendar year's recovered kidneys3.
(D) Reply:	This is not persuasive for several reasons.  First, the claims of Orthokinetics were directed to a product, while the instant claims are directed to a method.  Second, "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" provides an explicit description of the metes and bound (between the doorframe and the seat) of the part in Orthokinetics.  In contrast, neither the claims nor the specification herein recites or points to any one or more specific functional characteristic(s) to be measured or the metes and bounds of such measurement(s) which would identify  ‘a KDPI of 85% or above’.  Third, in discussing KDPI, the specification fails to refer to either Rao or an OPTN Guide.  Fourth, even if the application provided a definition of the characteristic(s) and the desired range of the results in testing said characteristic(s), which the examiner does not acknowledge, it is unclear if the donor’s KDPI should be compared to the standard (a) at the time of Rao, (b) at the time of filing of the instant application, (c) at the time of transplant, or (d) any time.  The skilled artisan would not know the metes and bounds of the recited invention. For purposes of examination, as explained in the prior action, it is assumed that ‘Kidney Donor Profile Index (KDPI)’ means (ii) an index calculated based on the parameters and scoring, as derived from Rao, at the time of filing the instant application
It is suggested that applicants provide on the record (1) a specific definition of the functional characteristic to be measured and how the resulting measurement would be used to provide a KDPI, (2) disclosure in the specification or disclosure well-known in the art to support their definition, and (3) whether  the KDPI is to be compared to data at the effective filing date herein or at some other time (e.g., at the time of organ transplant). 
(E) This is similar to Orthokinetics, Inc. v. Safety Travel Chairs, Inc., wherein the phrase "so dimensioned" was "as accurate as the subject matter permits," (Orthokinetics, 806 F.2d at 1576), because the comparison was to the space between the doorframe of an automobile and one of the seats and those measurements were variable. 
(E) Reply:	See reply (D) above.
(F) The specification and claims do not need to have all existing years' recovered kidneys populations or all possible kidney populations for a prospective year that can be used to establish a reference kidney population. While a reference population can vary by the year, no absolute precision is required, as it would be clear to one of ordinary skill in the art that KDPI uses an established reference. This is consistent with the decision and reasoning in Orthokinetics, 806 F .2d at 1576 (described above). Therefore, so long as the person having ordinary skill in the art can reasonably determine if a particular kidney allograft has a KDPI of 85% in a reference kidney population recovered in a prior year, the claims are sufficiently definite.
(F) Reply:	It is acknowledged that the specification and claims do not need to explicitly recite the parameters and scoring for determining KDPI for every year.  However, as explained above, the application, in discussing KDPI, fails to refer to either Rao, any OPTN Guide 2020, or any list of specific parameters to be tested and scoring for determining KDPI.  See Reply (D) above.
As explained in the prior action, because the phrase ‘Kidney Donor Profile Index (KDPI)’ is indefinite, rejection of claim 1 because the phrase “likelihood of delayed kidney graft function” renders the claim indefinite, is maintained.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1, 3 – 4, 6–7, 9-10, 12, 15- 17, 19, 21-22, and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9, 11-34, and 36-37 of US application 17/633,067.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 17/633,067 are both directed to methods for improving long-term ECD and DCD allograft organ survival by administration of a C1 esterase inhibitor. The claims differ in that claims of 17/633,067 include methods for transplant of any type of organ, while claims herein recite methods for transplanting kidney.  The portion of the specification in 17/633,067 that supports the recited methods includes embodiments that would anticipate claims herein, e.g., methods for improving long-term ECD and DCD allograft kidney survival by administration of a C1 esterase inhibitor, which are also the methods specifically recited in claims of 17/633,067.  Claims herein cannot be considered patentably distinct over claims of 17/633,067 when there are specifically recited embodiments (methods for improving long-term ECD and DCD allograft kidney survival by administration of a C1 esterase inhibitor) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of 17/633,067 when there are specifically disclosed embodiments in 17/633,067 that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the methods of claims of 17/633,067 by selecting a specifically disclosed embodiment that supports those claims, i.e., methods for improving long-term ECD and DCD allograft kidney survival by administration of a C1 esterase inhibitor, as disclosed in 17/633,067.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within claims of the other application.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  It is noted that the instant application has an earlier US effective filing date than 17/633,067.  Based thereon, if the instant application is allowed, prior to allowance in 17/633,067, this provisional rejection will be withdrawn, as per MPEP 1490(VI)(D).
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1, 3 – 4, 6–7, 10, 12, 15- 17, 19, and 21-22, under 35 U.S.C. 103(a) as being unpatentable over Broom et al, 2015 (WO2015/077543) in view of Saidi et al, 2014, for reasons explained in the prior action, is maintained.  Said rejection is reiterated based on amendment of claim 1. 
Claims , 3 – 4, 6–7, 10, 12, 15- 17, 19, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Broom et al, 2015 (WO2015/077543) in view of Saidi et al, 2014.  Broom teaches a method for reducing rejection and improving graft kidney function comprising IV administration of the human C1 esterase inhibitor Cinryze on the day of transplantation and on Days 3, 5, 7, 9, 11, and 134 (p23¶2), wherein the dose may be 25 U/kg (p19¶3), and the subject has an initial GFR below 10mI/min (Figure 5, day 0).  As a result, the need for dialysis, as detected by renal function (GFR; creatinine clearance) is reduced for at least 13 days5 (Figure 5).  Broom further demonstrates that, 6 months after Cinryze administration, chronic glomerulopathy is dramatically reduced (Figure 6).  Broom does not teach use of donor after cardiac death (DCD) kidneys or ECD kidneys.                                        
However, the use of ECD and DCD kidneys for transplant was known in the art.  For example, as explained in the prior action, Saidi provides a review of the challenges of organ shortage for transplantation and teaches the following. That ‘Organ shortage is the greatest challenge facing the field of organ transplantation’ and that an approach to expand the organ donor pool includes ‘greater utilization of expanded criteria donors6’ (Abstract; figure 1).  Saidi teaches that ‘One of the main strategies to address the discrepancy between supply and demand in organ transplantation is expansion of the deceased donor kidney pool utilizing ECD and DCD donors [1–3]. This has been a major focus of the US Department of Health and Human Services organ donation break-through collaborative (p88 ¶1)’.  It would have been obvious to a person of ordinary skill in the art to use the methods of Broom, administration of a C1 esterase inhibitor, to enhance successful transplant of ECD and DCD donor kidneys. Motivation to do so is provided by the extreme need for increasing the number of organs for transplant. The expectation of success is high, as Broom teaches that treatment with a human C1 esterase inhibitor enhances kidney graft success by reducing antibody-mediated rejection. 
Regarding amendment of claim 1 to recite ‘increasing estimated glomerular filtration rate (eGFR) about one year post-transplantation’, the following comments are made. It is the examiner’s position that the method described in the rejection herein of claims over Broom et al, 2015 (WO2015/077543) in view of Saidi et al, 2014 includes all the steps and reagents of the instant claims and, therefore, includes all the functional properties resulting from said method.  See the below Reply (E) to applicants’ argument.  These comments are also relevant to claim 15. 

In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection and the basis for rejection under35 U.S.C. 103(a) (MPEP §2142-2144.04; §2112(IV) inherency). 
(A) Reply:	Said reviews are acknowledged.
(B) Solely to advance prosecution, claim 1 as amended defines the therapeutically effective amount for achieving a function as noted in the feature of previous claim 15, i.e., specifying that the amount is effective for improving kidney function in at least eGFR about one year post­transplantation compared to kidney function within one week following the transplantation or compared to a control subject not receiving a C1 esterase inhibitor. As such, claim 1 is directed to the use of an effective amount of a C1 esterase inhibitor in a transplant recipient, at a specific administration timing with respect to the timing of the transplantation, of a kidney allograft being of a particularly challenging source, wherein the C1 esterase inhibitor is effective for improving eGFR about one year post-transplantation in the subject.
(B) Reply:	It is acknowledged that claim 1 has been so amended.
(C) The examiner cited a primary reference, Broom, which teaches the use of Cinryze (a human C1 esterase inhibitor) over a 2-week period in recipients of donor-sensitized kidney transplants (herein referred to as "standard" kidney transplants, in contrast to the "marginal" kidneys as claimed by the Applicant), for the treatment of acute antibody-mediated rejection (AMR). Broom looks at creatinine clearance levels by day 13 (figure 5) and histological staining for glomerulopathy at 6 months post-transplant (figure 6). The examiner acknowledged that Broom does not teach the use of donor-after-cardiac-death (DCD ) kidneys or ECD kidneys.
(C) Reply:	It is acknowledged that the rejection stated the following.
Broom teaches a method for reducing rejection and improving graft kidney function comprising IV administration of the human C1 esterase inhibitor Cinryze on the day of transplantation (p23¶2), wherein the dose may be 25 U/kg (p19¶3), and the subject has an initial GFR below 10mI/min (Figure 5, day 0).  As a result, the need for dialysis, as detected by renal function (GFR; creatinine clearance) is reduced for at least 13 days7 (Figure 5).  Broom also teaches a subsequent dose at 24 hr after the first dose of Cinryze (Figure 2).  Broom does not teach use of donor after cardiac death (DCD) kidneys or ECD kidneys.        

(D) The examiner further cited Saidi to allege a motivation to expand the organ donor pool to include expanded criteria donors, due to shortage of "standard" organs. The examiner further alleged that an expectation of success is high, because "Broom teaches that treatment with a human C1 esterase inhibitor enhances kidney graft success by reducing antibody-mediated rejection."
(D) Reply:	It is acknowledged that the rejection stated the following.
However, the use of ECD and DCD kidneys for transplant was well known in the art.  For example, as explained in the prior action, Saidi provides a review of the challenges of organ shortage for transplantation and teaches the following. That ‘Organ shortage is the greatest challenge facing the field of organ transplantation’ and that an approach to expand the organ donor pool includes ‘greater utilization of expanded criteria donors8’ (Abstract; figure 1).  Saidi teaches that ‘One of the main strategies to address the discrepancy between supply and demand in organ transplantation is expansion of the deceased donor kidney pool utilizing ECD and DCD donors [1–3]. This has been a major focus of the US Department of Health and Human Services organ donation break-through collaborative (p88 ¶1)’.  

(E) First, Applicant respectfully submits that no inherency rationale can be implied from Broom to allege any effect of a C1 esterase inhibitor on "marginal" kidney function as claimed by the applicant. With respect to previous claim 15 - now incorporated into the amended claim 1, the examiner opines that "the Office does not have the facilities for examining and comparing applicants' method with the method of the prior art (i.e., that the method of the prior art does not possess the same material structural and functional characteristics of the claimed method)." 
However, the assertion that the prior art possesses the same material structural and functional characteristics of the claimed method is wrong, because Applicant's claims are directed at a different kidney allograft population, i.e., using a distinct kidney allograft population that differs to that in Broom. Therefore, the methods in Broom cannot and will not naturally result in the claimed invention. Further, none of Broom or Saidi teaches or suggests the limitation now claimed by the application, i.e., "the therapeutically effective amount of the one or more C1 esterase inhibitors is effective for improving kidney allograft function in at least eGFR at about one-year post transplantation."
(E) Reply:	It is acknowledged that Broom does not teach the kidney allograft population recited in the claims.  If Broom did so teach, this would be a rejection under 35 USC 102(a1).  As stated in the rejection and the prior actions, it is Saidi that points to use of said kidney allograft population. 
It is the examiner’s position that the method described in the rejection of claims over Broom et al, 2015 (WO2015/077543) in view of Saidi et al, 2014 includes all the steps and reagents of the instant claims and, therefore, includes all the functional properties resulting from said method9.  If applicants do not agree with this position, the burden shifts to them to provide evidence that the method described in the rejection over Broom et al, 2015 (WO2015/077543) in view of Saidi et al, 2014 does not provide the recited functional properties. (MPEP 2142)
(F) Second, Applicant respectfully disagrees with the examiner's rationale that the expectation of success is high for a DCD kidney or ECD kidney of Saidi in view of the methods in Broom.
(F) Reply:	As was known in the prior art, and acknowledged by applicants, the main reasons for kidney graft failure are (1) ischemia-reperfusion injury and (2) acute and chronic antibody-mediated rejection10 (Berger et al, 2016, Abstract11).   Evidence for an expectation of success is provided by the fact that clinical trials using a C1 esterase inhibitor to prevent delayed graft function due to ischemia-reperfusion injury in recipients of kidneys from extended criteria and deceased due to cardiac death donors during transplant had been approved by the US National Institutes of Health prior to February 2015 (Berger p1418 ¶5)12. In addition, Berger states the following.
‘…by preventing the classic pathway from amplifying the effects of donor-specific antibodies, C1-INH may inhibit complement's enhancement of antibody-dependent cellular cytotoxicity as well as leukocyte attraction and activation. In addition, C1-INH likely inhibits complement's enhancement of antigen presentation and B-cell responses.31,32 Together, these effects are expected to ameliorate AMR and promote long-term graft survival. The C1-INH also regulates the kallikrein-kinin systems and can inhibit leukocyte adhesion to the endothelium, which also contributes to IRI as well as AMR.4,33’ (emphasis herein)

 Thus, the prior art points to an expectation of success in using C1 esterase inhibitor to prevent delayed graft function due to ischemia-reperfusion injury as well as antibody-mediated rejection in recipients of kidneys from extended criteria and deceased due to cardiac death donors during transplant.
(G) High risk, "marginal" organs like the ones listed in Saidi have long been subject to concerns of poor overall transplantation outcomes (and the associated high post-operative cost and morbidity). Saidi acknowledges that "ECD and DCD kidneys are associated with a higher frequency of hemodialysis need after transplantation, longer length of stay, more hospital readmissions due to poor or late-onset graft function and more cytomegalovirus infections in recipients of ECD and DCD kidneys." See Saidi, page 91, right column, lines 6-12.
(G) Reply:	Applicants appear to be asserting that Saidi teaches away from using ECD and DCD kidneys.  This is incorrect.  Saidi states the following (p88 ¶1).
‘One of the main strategies to address the discrepancy between supply and demand in organ transplantation is expansion of the deceased donor kidney pool utilizing ECD and DCD donors [1–3]. This has been a major focus of the US Department of Health and Human Services organ donation break-through collaborative…’

	(H) To potentially reduce these complications, Saidi suggests measurements such as ex vivo preservation or extracorporeal support for donors after cardiac death to assess viability and provide resuscitation of DCD and ECD organs. See Saidi, page 91, right column, last two full sentences. Nothing in Saidi points to using a C1 esterase inhibitor - or any drugs for that matter - in a recipient of these "marginal" organs in order to effectively reduce complications and improve the function of transplanted ECD and DCD kidneys.
(H) Reply:	Any discussion by Saidi suggesting measurements such as ex vivo preservation or extracorporeal support for donors after cardiac death to assess viability and provide resuscitation of DCD and ECD organs is not a per se teaching away from the method of Broom et al, 2015 (WO2015/077543) in view of Saidi et al, 2014, as per the instant rejection.  
It is acknowledged that Saidi does not point to using a C1 esterase inhibitor.  If Saidi did so teach, this would be a rejection under 35 USC 102(a1).  As explained in the prior actions and the rejection above, it is Broom that reduces to practice using a C1 esterase inhibitor as a method for reducing rejection and improving graft kidney function.  
(I) Hence, it would not have been predictable how modifying Broom's method with an ECD or DCD kidney noted by Saidi would affect the kidney. This is corroborated by a Declaration under 37 CFR 1.132 by Dr. Stanley Jordan (submitted herewith; "Declaration") in paragraph 6. Therefore, Saidi does not provide a reasonable expectation of success for when Broom's method is modified with Saidi's marginal kidneys.
(I) Reply:	See Reply (E-G) above.
(J) In this regard, Broom also fails to provide a reasonable expectation of success for when his method is modified with Saidi's marginal kidneys. Nothing in Broom attempts to look at the pathology associated with marginal kidney transplants. The Declaration in paragraphs 3 and 4 elaborates the pathoclinical features of Applicant's claimed marginal kidneys, which suffer from severe ischemia-reperfusion injury and associated poor overall outcomes that are absent from the "standard" kidney allografts used in Broom. Therefore, nothing in Broom supports a notion that the use of a C 1 esterase inhibitor on "standard" organs is predicted to lead to an improvement in marginal organs like the DCD and ECD kidneys. The function of "marginal" kidney transplants is not predictable from Broom's "standard" kidney transplant study, neither at the 6-month time point (Broom's end point) nor at a one-year time point. See also the Declaration in paragraph 8.
(J) Reply:	See Reply (J) above.
(K) The only teaching of a long-term, one-year post-transplantation function of "marginal" kidneys comes from Applicant's disclosure. Applicant therefore respectfully reminds the examiner that reconstruction based on hindsight reasoning taking into account of knowledge gleaned from Applicant's disclosure is improper and should be avoided.
(K) Reply:	MPEP 2145(X)(A) states:
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP 2141 and 2143 guidance regarding establishment of a prima facie case of obviousness. 

It is acknowledged that, in examination of the instant application, the examiner obtained a thorough understanding of the invention disclosed and claimed in the instant application and conducted a thorough search of the prior art. Planning a thorough search of the prior art requires three distinct steps by the examiner: (A) identifying the field of search (i.e., what is claimed and disclosed by the application); (B) selecting the proper tool(s) to perform the search; and (C) determining the appropriate search strategy for each search tool selected. Each step is critical for a complete and thorough search.  This is proper (MPEP 904 & 904.02).
Regarding expectation of success, see Reply (F), above. 
(L) Indeed, marginal kidney organs suffer from ischemia-induced membrane damages that "standard" organs obtained from live, healthy/young donors do not suffer or minimally suffer. Before transplantation into a recipient, recovered marginal organs develop antigens that activate the classic pathway and the lectin pathway and amplify the alternative pathway, i.e., the three pathways of complement activation. This directly damages and opsonizes the tissues, and causes neutrophil aggregation that can in turn obstruct capillaries and further exacerbate local ischemia. As a result, these marginal kidneys have, to say the least, increased vascular permeability. See the Declaration in paragraph 3.
(L) Reply:	Applicants appear to be asserting lack of enablement/utility for the recited method.  This is not persuasive; see, Reply (F) above.
(M) In contrast, Broom looks at the prevention/treatment of acute antibody-mediated rejection (AMR) of "standard" kidney transplants by 6 months post-transplantation, thereby "increasing and/or sustaining renal function of the transplanted kidney." See Broom, page 13, lines 1-6 and Examples, page 27, lines 27-30. As stated in the Declaration in paragraph 7, the anti-graft antibodies are major culprits in AMR; AND especially antibodies to donor HLA antigens (DSA), in addition to antibodies against ABO blood group antigens, angiotensin receptors, and other non­HLA endothelial cell antigens. Acute AMR occurs with either preformed or de nova DSA, which can take place within minutes to hours if large amounts of antibodies bind as soon as the graft comes in contact with the recipient's circulation, leading to graft dysfunction in the days after transplantation. Clearly, the clinical pathology of AMR centers around anti-graft antibodies, and its treatment alleged in Broom does not address the issues of opsonized, hypotensive damaged tissue and vascular permeability seen in high-risk, marginal kidney transplants as claimed by the applicant.
(M) Reply:	See Reply (L) above.
(N) Therefore, the claimed methods on these high-risk, marginal kidney transplants with an improvement in eGFR at about one-year post-transplantation would not have been predictable to one reading the prior art. As such, the mere fact that the references can be combined or modified does not render the resultant combination obvious, per MPEP §2143.01 (citing KSR International Co. v. Telefex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). Claim 1 and all claims dependent therefrom are thus nonobvious over the cited references.
(N) Reply:	Applicants’ assertion is acknowledged.  Said assertion is not persuasive for the reasons stated above and in the prior actions.  
(O) With regards to new claim 25, it is directed to a method which does not include administering the C1 esterase inhibitor(s) after about 24 hours following the transplantation. This specific dosing regimen is much shorter than Broom's 2-week period for a total of 7 doses on days 1, 3, 5, 7, 9, 11, and 13 post-transplantation. Nonetheless, Applicant's limited dosing regimen is shown to achieve an improved long-term kidney transplant function at one year post­transplantation for high-risk, marginal transplants. This is unexpected for a marginal kidney transplant, and much superior than Broom's process of repeated dosing about two weeks into transplantation. This evidence of unexpected advantageous property, especially superiority in the dosing effectiveness and efficacy with high-risk marginal organs, rebuts prima facie obviousness. As such, claim 25 is nonobvious over the cited references.
(O) Reply:	It is acknowledged that the methods of Broom include administration of the Cinryze C1 esterase inhibitor for inhibition of organ rejection (p22-24) on days 1, 3, 5, 7, 9, 11, and 13 (p23 ¶2).  Therefore, claim 25 is not rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 in view of Saidi et al, 2014.  See the rejection of claim 25 below. 

 	Rejection of claim 4 under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 and Saidi et al, 2014 in view of well-known steps for routine optimization by the skilled artisan, as explained in the prior action, is maintained.  Said rejection is reiterated herein.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 and Saidi et al, 2014 in view of well-known steps for routine optimization by the skilled artisan.  The teachings of Broom and Saidi are described above.  Said combination does not teach all doses recited in claim 4.  However, because a skilled artisan would have good reason to pursue the known options within his or her technical grasp, it would have been obvious to a person having ordinary skill in the art to test and determine the doses that can be used in the method of the combination of Broom and Saidi.  Said combination does not disclose all specific doses, as recited by claims 4, it would have been within the skill of a practitioner in the field of medicine to test and optimize dosage. These are results-effective variables that are optimized through routine experimentation (MPEP 2144.05(II). The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955).  See also Peterson (315 F.3d at 1330, 65 USPQ2d at 1382) where the Court has stated: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  Therefore, claims 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom et al, 2015 and Saidi et al, 2014 in view of well-known steps for routine optimization by the skilled artisan.
	Applicants did not comment on this specific rejection.
Rejection of claim 9 under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 and Saidi et al, 2014 in view of Delpech et al, 2016, as explained in the prior action, is maintained.  Said rejection is reiterated herein.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 and Saidi et al, 2014 in view of Delpech et al, 2016.  The teachings of the combination Broom and Saidi are described above.   Said combination does not explicitly teach administration of the C1 esterase inhibitor prior to reperfusion of the kidney graft during surgery.   Delpech teaches administration of a C1 esterase inhibitor 15 mins before reperfusion (p2 of 13, last¶).  It would have been obvious to a person of ordinary skill in the art, as taught by Delpech, to administer the C1 esterase inhibitor prior to reperfusion in the method taught by the combination Broom and Saidi.  Motivation to do so is provided by Delpech, which demonstrates improvement in graft outcome (Figure 1a) and that the inhibitor would be present at the time of reperfusion in order to inhibit ischemia reperfusion injury.  The expectation of success is high, as administering the C1 esterase inhibitor prior to reperfusion is easily performed. Therefore, claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom et al, 2015 and Saidi et al, 2014  in view of Delpech et al, 2016.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).  
Applicants did not comment on this specific rejection.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 and Saidi et al, 2014 in view of well-known steps for routine optimization by the skilled artisan.  The teachings of Broom and Saidi are described above.   Said combination does not teach limiting the timing of C1 esterase administration to 24 hours or less.  However, because a skilled artisan would have good reason to pursue the known options within his or her technical grasp, it would have been obvious to a person having ordinary skill in the art to test various administration profiles and to determine the earliest profile successful in supporting organ transplant.  While the references are silent with respect to the specific C1 esterase administration to 24 hours or less, as recited by claim 25, it would have been within the skill of a practitioner in the field of organ transplant to optimize an earliest administration profile successful in supporting organ transplant. These are results-effective variables that are optimized through routine experimentation (MPEP 2144.05(II). The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955).  See also Peterson (315 F.3d at 1330, 65 USPQ2d at 1382) where the Court has stated: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  
For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).  

Therefore, claims 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Broom  et al, 2015 and Saidi et al, 2014 in view of well-known steps for routine optimization by the skilled artisan.    	
Allowable Subject Matter
No claims are allowable.
 All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	 /SHERIDAN SWOPE/             Primary Examiner, Art Unit 1652                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification page 4: ‘estimated glomerular filtration rates (eGFR)’.
        2 Encompasses: need for dialysis is reduced at about 4 weeks.
        3 It is assumed that this sentence means ‘Accordingly, the cited Stewart 2017 (abstract) discloses the "annual recalibration" of the KDPI for a certain year is derived from the prior calendar year's recovered kidneys.
        4 In the prior rejection, the following statement was made in error.  ‘Broom also teaches a subsequent dose at 24 hr after the first dose of Cinryze (Figure 2).’  The examiner apologizes for this oversight. 
        5 The methods of Broom (WO2015/077543)
         result in enhanced creatinine clearance at 90days (Montgomery et al, 2016; Figure 1B  (listed in the ISR for WO2015/077543)).
        6 Defined by Saidi as follows. ‘ECDs were defined by the UNOS criteria as all deceased donors age >60 years as well as those aged 50–59 years with at least two of the following comorbidities: i) history of hypertension, ii) cerebrovascular cause of brain death, or iii) terminal serum creatinine level 1.5 mg/dL.’
        7 The methods of Broom (WO2015/077543)
         result in enhanced creatinine clearance at 90days (Montgomery et al, 2016; Figure 1B  (listed in the ISR for WO2015/077543)).
        8 Defined by Saidi as follows. ‘ECDs were defined by the UNOS criteria as all deceased donors age >60 years as well as those aged 50–59 years with at least two of the following comorbidities: i) history of hypertension, ii) cerebrovascular cause of brain death, or iii) terminal serum creatinine level 1.5 mg/dL.’
        9 It is noted that Broom demonstrates, at 6 months after Cinryze administration, a dramatic reduction of chronic glomerulopathy (Figure 6).
        10 Broom also points to ischemia-reperfusion injury (p16 ¶1) and acute and chronic antibody-mediated rejection (p1 ¶3) the main reasons for kidney graft failure.
        11 Co-authored by applicant Stanley Jordan.
        12 Berger Ref ‘70. Clinicaltrials.gov, C1INH Inhibitor Preoperative and Post Kidney Transplant to Prevent DGF & IRI https://clinicaltrials.gov/ct2/show/NCT02134314. Accessed on 18th February 2015.’